Citation Nr: 1340353	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-30 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for paroxysmal atrial fibrillation.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  This rating decision, in pertinent part, granted the Veteran's claim for service connection for paroxysmal atrial fibrillation and assigned an initial 10 percent rating, effective November 1, 2009.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that the severity of his service-connected paroxysmal atrial fibrillation warrants a 30 percent rating.

As an initial matter, the Board finds that a remand for outstanding private treatment records is necessary.  In this regard, in an October 2010 VA treatment note, the Veteran reported that he received treatment from a private cardiologist.  He identified Drs. Ann Sanders and Blanc as his treatment providers as well as the Gunderson Lutheran Health System.  Such records are not contained in the claims file and it does not appear that they have been requested by the agency of original jurisdiction (AOJ).  Therefore, on remand, the Veteran should be requested to identify all private medical providers who have treated him for his paroxysmal atrial fibrillation from the time of his service discharge to the present, to include Drs. Sanders and Blanc as well as the Gunderson Lutheran Health System, and complete any appropriate authorization forms to allow VA to obtain such records.  Thereafter, all identified records should be obtained for consideration in his appeal.

The Board notes that the Veteran was last afforded a VA examination in July 2009 in order to determine the current nature and severity of his paroxysmal atrial fibrillation.  The Veteran has generally alleged that his symptoms have worsened as he now received cardiac treatment and monitoring.  In addition, the Veteran alleged in his November 2012 substantive appeal that he experienced more than four episodes of paroxysmal atrial fibrillation per year despite being on medication.  As worsening symptomatology has been described since the Veteran's last VA examination, and he has received private and VA treatment since that examination, he should be afforded a new VA examination to determine the current nature and severity of his paroxysmal atrial fibrillation.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994); VAOPGCPREC 11-95 (1995).  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from January 2012 to the present from the Tomah, Wisconsin VA Medical Center (VAMC) that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the Tomah VAMC pertaining to his paroxysmal atrial fibrillation dated from January 2012 to the present.  

Make as many attempts as necessary to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
  
2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records related to his private cardiovascular treatment.  The Board notes that the Veteran has indicated that he received treatment from Dr. Ann Sanders, Gunderson Lutheran Health System and Dr. Blanc in an October 2010 VA treatment note. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the above development, and after the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected paroxysmal atrial fibrillation.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The report of examination should contain a detailed account of the nature and severity of all manifestations of paroxysmal atrial fibrillation, to include whether the Veteran suffered from paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  The examiner should specifically address the Veteran's contention that he identified and treated his episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia with medication rather than seeking treatment at the hospital or with his provider.

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

